Citation Nr: 1215247	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  08-22 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for degenerative arthritis of the hands.

2. Entitlement to restoration of a 20 percent disability rating from January 19, 2006, to August 20, 2008, for degenerative arthritis of the left knee. 

3. Entitlement to a disability rating higher than 20 percent for degenerative arthritis of the left knee.

4. Entitlement to a disability rating higher than 20 percent for degenerative arthritis of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to November 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Roanoke, Virginia Regional Office (RO) of the United States Department of Veterans Affairs (VA). In a September 2006 rating decision, the RO denied service connection for arthritis of the hands. The RO reduced the disability rating for left knee arthritis from 20 percent to 10 percent, effective January 19, 2006. The RO continued a 20 percent rating for right knee arthritis. In a March 2010 rating decision, the RO increased the rating for left knee arthritis from 10 percent to 20 percent, effective August 21, 2008.

The issue of service connection for degenerative arthritis of the hands is REMANDED to the RO via the VA Appeals Management Center (AMC), in Washington, DC, and is addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1. From January 19, 2006 to August 20, 2008, the Veteran's service-connected degenerative arthritis of the left knee showed sustained improvement and was subjectively manifested by complaints of pain on use, but objectively manifested by an improved range of motion with flexion to 140 degrees and extension to 0 degrees without additional functional limitation due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use, and without evidence of laxity or subluxation.

2. From August 20, 2008, the Veteran's service-connected degenerative arthritis of the left knee has been manifested by limitation of flexion to 30 degrees including limitation due to pain, but without limitation to less than 30 degrees, including functional loss due pain, and without evidence of laxity or subluxation.  

3. The Veteran's service-connected degenerative arthritis of the left knee has been manifested by limitation of flexion to 45 degrees, but without limitation to less than 45 degrees, including functional loss due to pain, and without evidence of laxity or subluxation.


CONCLUSIONS OF LAW

1. Restoration of a 20 percent rating for degenerative arthritis of the left knee is not warranted for the period from January 19, 2006 through August 20, 2008. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.344, 4.2, 4.10, 4.13 (2011).

2. Degenerative arthritis of the left knee does not meet or approximate the criteria for a disability rating higher than 20 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2011).

3. Degenerative arthritis of the right knee does not meet or approximate the criteria for a disability rating higher than 20 percent. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, VA provided the Veteran with VCAA notice in letters issued in January 2006 and March 2008. In those letters, the RO addressed what information and evidence is needed to substantiate claims for service connection and increased ratings, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. In the March 2008 letter, the RO advised the Veteran of how effective dates are assigned. In a May 2006 rating decision and a June 2006 letter, the RO discussed how VA reduces disability ratings.

With respect to the appealed claims that the Board is deciding herein, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports. The Veteran was notified and aware of the evidence needed to substantiate those claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran actively participated in the claims process by submitting evidence and argument and reporting for examinations. Therefore, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless and does not prohibit consideration of those matters on the merits. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Issues Regarding Ratings for Left and Right Knee Arthritis

The Veteran has appealed issues involving the disability ratings for longstanding service-connected disabilities of his knees. VA established service connection for degenerative arthritis in the Veteran's knees effective from his separation from service. Initially, in 1977, the RO assigned a single 10 percent disability rating for a bilateral disability. The RO described that disability as degenerative arthritis of the knees with possible rheumatoid arthritis of multiple joints.

In 2000, the Veteran reported having had right knee surgery. He requested an increased rating for his right knee disability. In a December 2000 rating decision, the RO changed the ratings, effective in June 2000, to separate ratings for right knee degenerative arthritis and left knee degenerative arthritis. The RO assigned a 20 percent rating for the right knee arthritis and a 10 percent rating for the left knee arthritis.

In September 2003, the Veteran sought increased ratings for the arthritis in each knee. In an April 2004 rating decision, the RO increased the rating for the left knee to 20 percent, effective in September 2003. The RO continued the 20 percent rating for the right knee.

In December 2005, the Veteran again requested increased ratings for the arthritis in each knee. He had a VA examination of his knees on January 19, 2006. In a May 2006 rating decision, the RO proposed to decrease the rating for the left knee from 20 percent to 10 percent, and the rating for the right knee from 20 percent to 10 percent. In a September 2006 rating decision, the RO decreased the left knee rating to 10 percent effective January 19, 2006. The RO continued the 20 percent rating for the right knee. The Veteran appealed to the Board the reduction of the left knee rating to 10 percent, and the denial of an increase above a 20 percent rating for the right knee.

The Veteran had a VA examination of his knees on August 21, 2008. In a March 2010 rating decision, the RO increased the rating for the left knee arthritis to 20 percent, effective August 21, 2008.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

A disability may require re-evaluation in accordance with changes in a veteran's condition. It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history. 38 C.F.R. § 4.1. The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007). Therefore, the Board will consider whether different ratings are warranted for different time periods. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

With respect to the appeal for restoration of the left knee rating that the RO reduced, the Board notes that a claim stemming from a rating reduction action is a claim for restoration of the prior rating, not a claim for an increased rating. Peyton v. Derwinski, 1 Vet. App. 292 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992). Where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons. The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level. Unless otherwise provided, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires. 38 C.F.R. § 3.105(e) (2011).

When the RO proposed to reduce the rating for the Veteran's left knee disability, the RO mailed a notice to the latest address of record. The notice informed the Veteran of the procedures for the presentation of evidence, the right to a hearing, and representation options. The Board finds that, in reducing the rating, the RO complied with the procedures outlined under 38 C.F.R. § 3.105(e).

With respect to the specific issue of whether the rating reduction was warranted, VA regulation 38 C.F.R. § 3.344 pertains to disabilities which are likely to improve and examination reports indicating improvement. The Court has noted that this regulation applies to ratings that have been continued for long periods of time at the same level (five years or more). Brown v. Brown, 5 Vet. App. 413 (1993). The 20 percent rating for the Veteran's left knee arthritis was in effect for less than five years. Therefore, the provisions of 38 C.F.R. § 3.344 pertaining to stabilization of disability ratings do not apply. Reexamination disclosing improvement may warrant a rating reduction. 38 C.F.R. § 3.344(c). Nevertheless, the Court noted in Brown that there are several general VA regulations that apply to all rating reductions, regardless of whether the rating has been in effect for five years or more. Brown, supra at 420-421.

Specifically, VA regulation 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history. Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms. Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work. Brown, 5 Vet. App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10. A claim as to whether a rating reduction was proper must be resolved in the veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim. Brown, 5 Vet. App. at 421.

The RO has evaluated arthritis in the Veteran's left and right knees under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5260. Under Diagnostic Codes 5003 and 5010, arthritis is rated based on the limitation of motion of the affected joint, under the applicable diagnostic code for limitation of motion of that joint. Limitation of flexion of the knee is rated as 30 percent disabling if limited to 15 degrees, 20 percent if limited to 30 degrees, 10 percent if limited to 45 degrees, and 0 percent if limited to 60 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260. Limitation of extension of the knee is rated as 50 percent disabling if limited to 45 degrees, 40 percent if limited to 30 degrees, 30 percent if limited to 20 degrees, 20 percent if limited to 15 degrees, 10 percent if limited to 10 degrees, and 0 percent if limited to 5 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011). The VA rating schedule also provides for evaluating knee disabilities based on other manifestations including ankylosis, instability, dislocation or removal of the semilunar cartilage, impairment of the tibia and fibula, and acquired traumatic genu recurvatum. See 38 C.F.R. § 4.71a, Diagnostic Codes 5656 - 5259, 5262, 5263 (2011).

On VA medical examination in July 2000, the Veteran reported that in January 2000 his right knee gave out while he was going down stairs, and he sustained a rupture of the quadriceps tendon. He stated that he underwent surgical reattachment of the tendon at a VA Medical Center. He described his current symptoms as constant bilateral knee pain, with episodes of worse pain that occurred about twice a month and lasted from three hours to a day. He indicated that his knees made cracking sounds when he tried to squat, and that they were very painful when he tried to climb stairs. He stated that the right knee was worse than the left. He related that his knees had weakness, stiffness, locking, fatigue, and lack of endurance, but no dislocation or instability. The Veteran reported that he was not employed and had last been employed in 1994. He stated that stiffness and limitation of motion of his right knee since the January 2000 surgery had made him unable to drive. He related that he could stand, could climb stairs with difficulty, and could walk, though not very far. He stated that he did not push a lawn mower, and that he had difficulty putting on his socks. He reported that he usually wore a knee brace at home. He indicated that because of pain he intermittently stopped what he was doing until the pain decreased.

At the examination, the Veteran did not require any device for knee support. He limped, favoring his right leg. The knees had swelling, more prominent in the right knee, but no effusion. The range of motion of the left knee was from 0 to 105 degrees, limited by a cramping sensation in the left. The range of motion of the right knee was from 0 to 75 degrees, limited by pain, and most likely secondary to the January 2000 surgery.

In VA primary care in September 2003, the Veteran reported having worsening of arthritic pain of the knees on and off. On VA examination in November 2003, the Veteran reported bilateral knee pain that was present whenever he was walking. He indicated that he also had knee swelling and difficulty climbing steps. He stated that he had periodic clicking noises in his knees with exercise, and soreness after deep knee bends. He reported weakness in his left knee. He indicated that he could not walk very long, and had to stop. He indicated that he was ordered to bedrest about once a month, for an average of seven days. He stated that his left knee caused him to miss about two weeks of work per month, and his right knee caused him to miss about two days of work per week. The Veteran stated that he walked and climbed stairs with difficulty. He stated that he was able to drive a car, but could not push a lawnmower. He indicated that he had long work experience as an electronic technician, and presently worked as a telemarketer.

The examiner observed that the Veteran had an abnormal, antalgic gait bilaterally. The examiner found that the right knee surgical scar did not cause limitation of motion of that knee. The left knee had motion from 0 to 90 degrees, with pain at 45 degrees of flexion, and pain at 0 degrees during forced extension. The right knee had motion from 0 to 90 degrees, with pain at 45 degrees of flexion. There was slight joint effusion in the left knee. The examination did not show fatigue, weakness, lack of endurance, or incoordination of either knee.

In VA primary care in November 2004, the Veteran reported having ongoing right knee pain, with the knee sometimes giving out on him. In a December 2004 physiatry consultation, the Veteran reported right knee pain with weather changes and with playing basketball, and swelling after playing basketball. He stated that he had last worked at a supermarket, and that currently he was not working. The clinician noted mild tenderness to palpation in the right knee, with no ligamentous instability. The clinician provided a support for the right knee. During a cardiology exercise stress test in November 2005, the Veteran developed left knee pain.

On VA examination on January 19, 2006, the Veteran reported having pain and stiffness in both knees. He stated that the knee problems caused him difficulty standing, walking, and climbing stairs. The examiner noted crepitus in the left and right knees. The examiner found that the left and right knees showed no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement. The left and right knees each had motion from 0 to 140 degrees. Testing did not show evidence of instability of either knee. The examiner found that the function of the left and right knees were not additionally limited by pain, weakness, fatigue, lack of endurance, or incoordination, or after repetitive use.

In VA primary care in May 2007, the Veteran reported ongoing pain in both knees. In February 2008, he reported that his knee pain was worse, and was aggravated by prolonged walking or standing. He stated that his knees sometimes gave way.

In a September 2007 statement, the Veteran asserted that his left and right knee disabilities were worse than was reflected by the disability ratings that were assigned. In a July 2008 statement, the Veteran contended that his left knee disability had worsened, not improved. He asserted that his right knee was worse than was reflected by the 20 percent rating that was assigned.

On VA examination on August 21, 2008, the Veteran reported that his knees had constant pain, and had weakness, stiffness, swelling, giving way, lack of endurance, locking, and fatigability. He indicated that the knees did not have heat, redness, or dislocation. He stated that his knee pain was worsened by activity and was reduced by rest, but did not require full bedrest. He stated that after walking half a block, pain caused him to stop and rest for an hour before resuming walking. The Veteran indicated that he was currently unemployed. He stated that his knee pain limited the time he could walk, and affected his ability to focus. 

The examiner observed that the Veteran had a slight limp favoring the left leg. The Veteran did not require any knee brace, cane, or walker. The range of motion of the left knee was from 0 to 30 degrees, with pain at 30 degrees. After repetitive use, left knee joint function was additionally limited by pain, weakness, lack of endurance, and incoordination, but there was no additional limitation in degrees of range of motion. No laxity was found. The range of motion of the right knee was from 0 to 45 degrees, with pain at 45 degrees. After repetitive use, right knee joint function was additionally limited by pain, weakness, lack of endurance, and incoordination, but there was no additional limitation in degrees of range of motion.

The 20 percent rating for the left knee arthritis was in effect from September 2003. The January 2006 examination showed improvement in the range of motion in the left knee compared with the range of motion found on the November 2003 examination. There is also evidence that between 2003 and 2006 there was improvement in the function of the Veteran's left knee under ordinary conditions of life and work. At the November 2003 examination, the Veteran reported that he had to stop and rest after moderate walking, and that his left knee disability caused him to miss days of work. VA primary care records from 2004 reflect that the Veteran's activities included playing basketball, and that he experienced right knee, but not left knee, symptom exacerbation following that activity. The Veteran's employment status at the time of the 2006 examination was not reported. Information in the claims file, however, shows considerable fluctuation in the Veteran's employment status, and contains indications that conditions other than his knee disabilities have significantly affected his employment status over time. In support of his claim, the Veteran asserts that his left knee disability has worsened, not improved. The medical treatment and examination records convincingly show, however, that the range of motion and the capacity for activity of the Veteran's left knee improved by 2006 compared to those shown in 2003. The RO later increased the rating to 20 percent effective August 21, 2008, when a VA examination showed increased impairment. The evidence does not tend to show that worsening to that extent was present earlier. The preponderance of the evidence, then, shows improvement as of 2006, and is against restoration of the 20 percent rating that the RO reduced to 10 percent effective in 2006.

From his December 2005 increased rating claim forward, the Veteran has maintained that his left knee arthritis warrants a rating higher than 20 percent. The range of motion of his left knee was measured on examinations in 2000, 2003, 2006, and 2008. On none of those examinations was flexion of that knee limited to less than 30 degrees, even with pain and other disabling factors taken into consideration. There has been no evidence of limitation of extension. The objective findings on examinations convincingly show disability consistent with ratings no higher than 20 percent. In applying the evidence to the rating schedule criteria, those objective findings carry greater weight than the Veteran's assertion that a higher rating is warranted. Thus, the preponderance of the evidence is against a rating higher than 20 percent.

Similarly, the Veteran has appealed for a rating higher than 20 percent for his right knee arthritis. The objective examination findings have not shown limitation of flexion to less than 30 degrees, and do not show limitation of extension. Pain, repetitive motion, and other factors have not been shown to cause impairment comparable to a limitation of motion that would warrant a higher rating. The objective findings outweigh the Veteran's subjective assertions of the extent of his disability. The preponderance of the evidence therefore is against a rating higher than 20 percent.

With respect to the left and right knee disability issues, the Board has considered whether the record warrants referral for extraschedular consideration. The symptoms of and impairment due to the left and right knee arthritis are adequately addressed by the schedular ratings assigned. The rating schedule addresses the occupational and social impairment produced by the arthritis of the Veteran's knees, and provides for higher ratings for disability more severe than the Veteran's. Because the criteria in the rating schedule are adequate, it is not necessary to refer any of the claims for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b) (2011); Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

Restoration of a 20 percent disability rating for degenerative arthritis of the left knee from January 19, 2006 through August 20, 2008, is denied.

Entitlement to a disability rating higher than 20 percent for degenerative arthritis of the left knee is denied.

Entitlement to a disability rating higher than 20 percent for degenerative arthritis of the right knee is denied.



REMAND

The Board is remanding the claim for service connection for arthritis of the hands for the development of additional evidence. The Veteran's service medical records reflect reports of pain in multiple joints, and in specific joints. Those records do not contain any notation specifically addressing either of the Veteran hands. In November 1976, shortly after separation from service, the Veteran submitted a claim for service connection and disability compensation for several conditions, including painful joints. On VA medical examination in April 1977, the Veteran reported a one to two year history of joint pain, including pain in the low back, painful and stiff finger joints, and pain and swelling in both knees and both ankles. Bilateral hand and wrist x-rays showed no arthritic changes, but showed fusiform soft tissue swelling at several of the finger joints bilaterally, reportedly suggesting an early rheumatoid syndrome. On examination of the hands, there was no tenderness, swelling, or limitation of motion. The examiner's diagnosis was possible early rheumatoid syndrome. In a June 1977 rating decision, the RO granted service connection for degenerative arthritis of the knees, with possible rheumatoid arthritis of multiple joints.

From 2000 forward, the RO assigned separate disability ratings for degenerative arthritis of the left and right knees, and no longer assigned a rating for any condition based on possible or confirmed rheumatoid arthritis. In VA outpatient treatment, the Veteran reported right fourth and fifth finger numbness and weakness in November 2002. He reported musculoskeletal pain, including sharp pain in the fingers of the left hand, in November 2004. In December 2005, the Veteran sought service connection for arthritis in both hands. In a July 2008 statement, he asserted that arthritis in his hands began in service and continued through the present.

The Veteran has not had a VA medical examination that addressed his 2005 claim regarding his hands. VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The Veteran's reports of  current symptoms in his hands in conjunction with the specific findings of finger joints pathology bilaterally shortly after service are competent evidence of symptoms of a current disability. Recorded complaints of painful joints during service and painful hand joints soon after service indicate that the symptoms of current hand disability may be associated with service. Without a current diagnosis regarding the hands, and medical findings or opinion regarding the likely etiology of any current disability of the hands, the record does not contain sufficient information to make a decision on the claim. The Board therefore remands the claim for a VA medical examination, with file review and opinion, addressing the nature of any current disability of the hands and the likelihood of a relationship between any current disability and the Veteran's service.

Accordingly, this case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination to address the nature and likely etiology of any current disability of either or both hands. Provide the examiner with the Veteran's claims file for review. After examining the Veteran including appropriate tests and/or x-rays, and the review of the claims file, the examiner should provide a diagnosis for each current disability affecting either or both of the Veteran's hands. For each current hand disability, the examiner should express an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the current disability began during service and continued thereafter, or is otherwise causally related to disease, injury, or other events during service. The examiner should explain why he or she thinks that.

2. After completion of the above, review the expanded record and determine if the Veteran's claim for service connection for hand disability can be granted. If that claim remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond. Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remanded claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claim for additional development or other appropriate action must be handled in an expeditious manner.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


